REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Claims 1-16 are allowed.
Claims 1, 7, 12 and 16 are allowed over the prior art of record since the cited references taken individually or in combination fails to particularly disclose the M-th junction node transmits information to the (M+1)-th junction node, the information including both information stored in itself and information stored in the first to the (M-1)-th junction nodes present in the communication path having been established so far, a junction node which recognizes itself as a final junction node, based on the information having been received from the immediately previous junction node, in accordance with a judgment logic for judging whether a junction node is a final one, makes access to the receiver node, each of the junction nodes functions as a virtual private network server.
It is noted that the closest prior art, VanderKnyff et al. (US 10735476, Aug. 4, 2020) shows the API registration process for connection service begins with registration of the client computing device with the routing server/component, the registration API can include a request for a public IP address and a port number for accessing the connection service, the client computing device request a public IP address if the client computing device is on a private network, in which case, the client computing device hosted by a routing server/component configured as a VPN server.
However, VanderKnyff et al. fails to disclose or render obvious the above underlined limitations as claimed. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Iqbal Zaidi whose telephone number is (571)270-3943.  The examiner can normally be reached on M to Fri 8.a.m to 5.p.m..
If attempts to reach the above noted Examiner by telephone are unsuccessful, the Examiner’s supervisor, NGO RICKY can be reached on 571-272-3139.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/IQBAL ZAIDI/
Primary Examiner, Art Unit 2464